 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHesse Corporation and International Union (UAW)and its Local 710. Case 17-CA-7554March 14, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn November 23, 1977, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto give evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this notice.WE WILL NOT lay off, discharge, or otherwisediscriminate against our employees because ofyour union activities.WE WILL NOT discourage membership in Inter-national Union (UAW) and its Local 710, or anyother labor organization, by discriminatingagainst our employees in regard to your hire andtenure of employment or any terms and condi-tions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed by Section 7 of theNational Labor Relations Act, as amended.WE WILL make whole the following employeeswho were laid off on January 31, 1977, plusinterest:Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Hesse Corpora-tion, Kansas City, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that theattached notice is substituted for that of the Admin-istrative Law Judge.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In the absence of exceptions thereto, we adopt, pro forma, the Adminis-trative Law Judge's dismissal of the allegation that the Respondent violatedSec. 8(aXI) of the Act concerning the Baxter-Ireland incident on January27, 1977.Robert BrackenburyJack CurtisRon DavidsonAmos EastmanDavid EatonWilliam FloydRodney HamiltonWilliam HearnDennis KirbyDennis KnabeWalter LeathermanJames Martin, Jr.Marvin MillerMike PenningtonDon PoeCharles RidenEugene RuckelGreg SchollWilber SewellAvery SpellmeyerDaniel StewartEarl WilloughbyStephen WinnHESSE CORPORATIONDECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge: Based on chargesfiled on March 14 and April 18, 1977, by InternationalUnion (UAW) and its Local 710, herein called the Union, acomplaint was issued on May 6, 1977, against HesseCorporation, herein called the Company or Respondent,alleging violations of Section 8(a)(1) and (3) of the235 NLRB No. 1690 HESSE CORPORATIONNational Labor Relations Act, as amended. The Respon-dent filed an answer to the complaint denying it hadengaged in the alleged matter. The Respondent and theGeneral Counsel filed briefs.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor,' I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Respondent is engaged in the manufacture ofbeverage truck bodies at its facility located in Kansas City,Missouri. In the course and conduct of its businessoperations within the State of Missouri, the Respondentannually purchases good and services valued in excess of$50,000 directly from sources located outside the State ofMissouri, and the Respondent annually sells goods andservices valued in excess of $50,000 directly to customerslocated outside the State of Missouri. The Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESThe complaint alleges that on or about January 31, 1977,the Respondent, acting by and through its president, MikeIreland, told an employee, in response to his questionregarding the causation of a temporary layoff, that thegrievance filed by the Union on January 27, 1977, was the"straw that broke the camel's back"; that on or aboutJanuary 31, 1977, the Respondent discriminatorily laid off23 employees; that the Respondent failed and refused torecall its employees David Eaton, Marvin Miller, andAvery Spellmeyer until February 2, 3, and 7, 1977,respectively; and that the Respondent failed and refused torecall the remaining 20 employees involved until February25, 1977.2The Respondent is a corporation that is engaged in themanufacture and sale of beverage truck bodies; MichaelIreland has been president of the Respondent for severalyears, and directly under Ireland is the Plant ManagerTobe Tennyson. Both Ireland and Tennyson are admittedto be supervisors and agents of the Respondent within themeaning of Section 2(11) and (13) of the Act. Theproduction employees laid off on January 31, 1977, weremembers of a collective-bargaining unit represented by theUnion, and at the time in question there was in force acollective-bargaining agreement between the parties. InI The facts found herein are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N. L.R.B v. Walton Manufacturing Company & Loganville PantsCo., 369 U.S. 404 (1962). As to those witnesses testifying in contradiction ofthe findings herein, their testimony has been discredited either as havingbeen in conflict with the testimony of credible witnesses or because it was inand of itself incredible and unworthy of belief. All testimony has beenreviewed and weighed in the light of the entire record.fact, there had been a collective-bargaining relationshipbetween the Company and the Union for many years. Thecurrent contract provides for a procedure whereby theparties may process grievances, and also provides for acommittee of employees and union business representa-tives to handle grievances and negotiate with the Compa-ny. This record further shows that William King isemployed by Respondent as a welder, and is the Union'schief committeeman.The Respondent's president, Michael Ireland, maintainsin his office documents or charts titled "Employee WorkEvaluation Sheets." Such documents reflect the variousdetails concerning employment practices of each employeeincluding grievances filed by them, but these sheets aregenerally maintained by Ireland for his own use. However,in January 1977, employee Merle Curtis somehow receiveda copy of his evaluating sheet, and recorded on his sheetwas a grievance he had filed at one time, and also somerelated figures and subsequent actions taken in relation tohis grievance. After noting such entries, Curtis thenregistered an objection with the Union's chief committee-man, William King, informing him that such disclosureshad nothing to do with his ability to perform his job. Kingagreed with Curtis, and on or about January 24, 1977,Committeeman King approached Plant Manager TobeTennyson and informed him that he objected to the"grievance code" being on the work evaluation sheets andasked that they be removed, but Tennyson responded thatthe work sheets were Mike Ireland's records and Kingwould have to discuss the matter with him.On January 27, 1977, King approached Ireland andrequested that he remove the "grievance code" categoryfrom the employees' work status sheets. King also ex-plained that in his opinion the number of grievances filedby an employee did not affect the employee's workperformance. However, Ireland became angered by thisrequest, and King testified that Ireland finished hisremarks by stating: "those are my private papers, those aremy own personal sheets and not you, not Ed Steward[International representative for the Union], not the Presi-dent of the Union or the National Labor Relations Boardor the President of the United States is telling me how tokeep my books." King then stated, "You're mad, aren'tyou." Ireland replied, "Yes, I'm very mad."Later the same day, Committeeman King filed a griev-ance requesting that the Company delete the grievancecode from the employees' work status sheets.3The notationin the upper right hand side of the grievance indicated thatKing filed the grievance at 4 p.m., January 27, 1977, byhanding the grievance to his foreman, Don Allensworthwho then delivered the grievance to Tennyson. ManagerTennyson stated that he gave the grievance to Ireland onthe morning of January 28, 1977.2 The complaint further alleges that employees Billy Brawer. KennethKemp, and Augusta Madden were also unlawfully laid off on January 31,1977, but, as this record reflects, Brawer was not laid off, and Kemp andMadden did not lose any time. Therefore, these three employees are notincluded within the list of discriminatees and there is no contention by anyof the parties otherwise.3 See G.C. Exh. 2.91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following morning, January 28, 1977, King foundthat the grievance had been answered by Mike Ireland andwas in his mail box at the plant. King testified that hepicked the grievance up either in the morning when hecame to work or during his 10 o'clock morning break.4King then replied to Ireland's answer on his lunch hour(which is from 11:20 a.m. to 12 noon).5King then gave thegrievance with his reply to Manager Tennyson between12:30 and 1 p.m.Later on during the afternoon of January 28, 1977, Kinghad a conversation with Manager Tennyson. On thisoccasion King stated to Tennyson, "I understand thatMike [Ireland] is very mad at me." Tennyson replied,"Boy, I don't know where this is going to end. He is mad,he is so mad he is up there now drawing up a 25-man layofflist." King then asked, "You mean because he's mad at mehe's going to lay off 25 people?" Tennyson did not reply toKing's question.6King then asked Tennyson to tell Irelandthat he wanted to talk to him because he (King) wouldrather accept a layoff himself than have 25 employees laidoff. Tennyson replied that he would ask, and walkedtowards Ireland's office. Shortly thereafter, Tennysonreturned and informed King that Ireland was too upset tosee him and would not see anyone the rest of the day.Additional events on January 28, 1977, reveal thatbetween 3:30 and 4 p.m., Plant Manager Tennyson handedKing a list of 25 men to be laid off effective Monday,January 31, 1977. Upon receiving this list, King thenimmediately called the Union and spoke with Vice Presi-dent David Minnis and informed him of the situation.Minnis then called Ireland and informed him that he hadlearned from King about the 25-man layoff effectiveMonday, January 31, 1977; that he wanted to talk toIreland about it, and Minnis also told Ireland that Kingwas afraid the layoff was caused by the grievance King hadfiled the day before. At this point, Ireland responded to theeffect that he knew the laws better than that, and that he(Ireland) knew he could not lay people off because of agrievance, but that this "was the straw that broke thecamel's back." Minnis concluded the conversation bystating that he thought it was important that Ireland andKing try to get together and attempt to solve the problem.Ireland responded that he did not want anything to do withKing, that he did not want to talk with him, and thenstated, "This time King has gone too far, he'd shit on hisown hand on this one." However, Minnis and Irelandarranged to meet at 9:30 a.m., Monday, January 31, 1977,in Ireland's office.At the beginning of the meeting on Monday, January 31,1977, Minnis requested that King be present at themeeting, but Ireland replied that he did not want to talkwith King, that he was "very upset" and that King'sattitude definitely left something to be desired. Ireland4 Ireland answered the grievance as follows:The report you refer to is a personal working report of the Presidentof the Hesse Corporation. No one will tell the President of HesseCorporation what may or may not be in his working papers. Manyemployees were interested in an evaluation of their status with theCompany. Because of this feeling the President allowed copies of hispapers to be circulated. The President will not allow his papers to becirculated again.then showed Minnis the grievance filed by (iing onJanuary 27, 1977, and his answer to it, as aforestated.Minnis asked Ireland what he had meant by his commentduring their phone conversation on Friday afternoon thatKing had "gone too far," and had "shit in his hand."Ireland replied to this question by telling Minnis that all hehad meant was that King "had gone too far." Minnis nextasked Ireland if this was what had caused the layoff, andIreland replied, "It was just the straw that broke thecamel's back," but that the Company could "justify a lay-off at any time," and that they had a "surplus of units."Ireland then gave Minnis a brief history of the Companyand in so doing indicated that layoffs had been quitefrequent before he took over the management, but since hehad been with the Company it had been "quite some time"since they had any layoffs. Minnis then told Ireland thatKing had informed him that Ireland had made a statementto employees in December 1976, (around Christmastime),wherein he stated there would be no layoff and "it lookedlike this time they had made it over the hump." Minnis alsotold Ireland that the rumor on the plant floor was that thegrievance had caused the layoff. At this time King wasbrought into the meeting, and he then asked Ireland if hehad made the statement to employee Russell Baxter thatthe layoff was a result of the grievance. Ireland replied thathe was dedicated to working the work force year aroundalthough he should have had a layoff in November orDecember, 1976, but this grievance "was the straw thatbroke the camel's back." King also asked Ireland if he hadmade the statement that he (King) had "shit in his hat."Ireland admitted he had made the statement, and thenKing inquired what he had meant by the statement andIreland replied that it meant King should look into his hatbefore he put it on. King further inquired of Ireland if hehad told the employees around Christmas time (1976) thathe "was dedicated to working employees the year around."Ireland admitted he had made this statement. During thismeeting, King observed that Ireland had the grievancelying on his desk and commented that Ireland had thegrievance in front of him. Ireland replied, "Yes, its going tostay here so I can be reminded every day of this."The General Counsel produced testimony through em-ployee Russell Baxter revealing that on either Friday,January 28, or Monday, January 31, 1977, he saw Irelandat the plant and he then asked him if the grievance was thereason for the layoff and Ireland replied, "If you'd been uphere behind my desk and something like that came up...." At this point in his reply Baxter interrupted Irelandand said, "You mean that's like the straw that broke the5 King replied as follows:There is nothing special about the President of Hesse or anyone elsein matters such as this and our objections still stand. Answer notaccepted.e Tennyson admitted that King did ask him on January 28, 1977, if thegrievance caused the layoff, but could not remember making any responseto this question.92 HESSE CORPORATIONcamel's back?," and Ireland answered, "Yes, you could saythat." 'The Respondent points out and argues that there is no"element of surprise" involved over the matter in questionsince King had discussed the grievance with managementbefore filing it; that the filing of grievances is not anunusual happening as there were about 39 grievances filedin 1976; that the layoff decision was not finalized bymanagement until about 10 a.m. on January 28, 1977, andthere is no showing that at this time Ireland knew of King'scounter reply or was even aware of the grievance. There isfurther argument that the Company also had substantialeconomic reasons for the temporary layoff -customerorders were down due to anticipated governmental policies(saccharin ban), and because summer periods are the mainseasonal demand months for beverage truck bodies; thatthe layoff in question was consistent with the past layoffpractices (six major layoffs) based on decreased customerorders; that the plant inventory on the day in questionrevealed that the Company had on hand 158 finished unitsin stock -highest ever; that the shear machine which cutsquarter inch material broke down and was out of operationfrom December 15, 1976, through February 10, 1977; andthat during the period immediately preceding the layoff,there was also a decrease in per man productivity.Final ConclusionsThe complaint specifically alleges that the Respondent,acting through Ireland, told an employee (Russell Baxter)who was not laid off that the grievance filed by the Unionon January 27, 1977, was the "straw that broke the camel'sback." However, on this particular occasion when Baxterand Ireland were talking, Baxter interrupted Ireland andhe, himself (Baxter), then supplied the words or phrasequoted above, and Ireland merely made some affirmativeresponse. From the fact and circumstances as I haveoutlined herein, there is no question that at least on twoprior occasions Ireland had used the phrase, and possiblyemployee Baxter had heard numerous references to it, buton the specific occasion involving Baxter, he himselfadmittedly used the phrase or words in question, andtherefore, as to this particular incident, such remarkscannot be attributed to Ireland even though Ireland wasconfused as to who had used the phrase. In accordancewith the above, this allegation is hereby dismissed.Turning now to the allegation that on January 31, 1977,the Respondent laid off 23 production employees, it shouldbe pointed out and noted that at least on two occasions,Ireland specifically stated that the grievance filed by King"was the straw that broke the camel's back." Duringconversations with the vice president of the Union, DaveMinnis, on the afternoon of January 28, 1977, Minnis toldIreland that King was afraid the layoff was caused by hisdispleasure over the grievance filed by King, and Irelandthen responded that the grievance was "the straw thatbroke the camel's back." Moreover, on Monday, January31, 1977, when Minnis and Ireland met to discuss thelayoff, Minnis asked if Ireland's displeasure with King inT Ireland admitted having a conversation with Baxter on January 31,1977, and that either one of them could have used the phrase as to "thefiling the grievance had caused the layoff, Ireland againanswered, "It was the straw that broke the camel's back."I am in agreement with the General Counsel, and thisrecord duly reflects, that Mike Ireland considered theemployees' work status sheets as his personal papers, andwas infuriated at King's specific request made on January27, 1977, that the Company delete certain material fromthese sheets. Ireland responded to King's request by statingthat the reports were his private papers and no one elsewould tell him how to keep his own book. Nevertheless,King filed the grievance concerning the matter at 4 p.m.,on January 27, 1977. The next day, January 28, 1977, Kingasked Plant Manager Tennyson if Ireland was mad at him.Tennyson replied that Ireland was "very mad" and wasdrawing up a layoff list. King then said, "You mean thatbecause he's mad at me he's going to lay off 25 people,"and at this time Tennyson did not deny King's assessmentof the situation, as previously detailed herein. Moreover,the extent to which Ireland was provoked by King's actionin filing the grievance is also revealed by Ireland's frequentreference to King's "going too far this time," "shit in hisown hand on this one," reference to King's "bad attitude,"and by Ireland's repeated assertion to Union Representa-tive Minnis that he did not want to see or talk to King.Further, the fact that Ireland viewed this grievance as apersonal insult is also illustrated by Ireland's statement atthe January 31, 1977, meeting, when King noted that thegrievance was on Ireland's desk, and Ireland then replied,"Yes, and it's going to stay there so I can be remindedeveryday of this." Although Ireland testified that griev-ances are always a source of irritation, the record hereclearly shows that this grievance was particularly so.As pointed out, in late December 1976, around Christ-mastime, Ireland told the employees that he was dedicatedto working the employees the year around without layoff.However, Ireland testified in the hearing before me that alayoff had been in his mind since the end of November1976, and he "made work" to carry through the holidays.Ireland stated that he also evaluated the productivity levelwhen he received the production report on the morning ofJanuary 28, 1977, and found that the productivity level haddropped below the figures he needed and, as a result,determined that there must be an immediate layoff. Irelandalso testified that after reviewing such productivity figureshe then had a "very warm discussion" with Plant ManagerTennyson since it was Tennyson's responsibility to keepproductivity high.Ireland further testified that he charted the productivitylevel daily and at the end of each week. On the basis of thistestimony and related circumstances, the General Counselargues as follows: "If the productivity level of employeeshad in fact been dropping severely during the month ofJanuary, it is difficult to understand why Ireland did notnotice the decline prior to the morning of January 28, atwhich point, according to Ireland, the productivity was solow that he had no choice but to lay employees off. Whydid Ireland not talk to employees at some point in Januaryand tell them that if their productivity improved they couldprevent a layoff?. Why did Ireland not discuss the problemstraw breaking the camel's back," and testified that he had never used sucha phrase before.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith his Plant Manager Tennyson, who had the responsi-bility of keeping employee productivity high, before Janu-ary 28, when Tennyson could attempt to prevent produc-tivity from slipping so low that a layoff was necessary? It issubmitted that the reason that Ireland failed to discuss theproductivity problem with anyone before the point of noreturn on January 28 [1977] is that there was no productivi-ty problem in January, but rather there was a grievanceproblem that arose on January 27, at 4:00 p.m."One of the economic factors named by Ireland ascontributing to his decision to lay off employees onJanuary 31, 1977, was a slackening off of orders to buildbeverage truck bodies. However, as pointed out, the firmorders were higher at the end of January 1977 (82 units)than they were at the beginning of January 1977 (70 unitsas of January 7). It is also noted that the Respondent'smost recent layoff prior to January 1977 was in August1976. In this period, the figures indicated that firm ordersfor the month of June 1976 averaged 60 orders; for July1976 the average was 56; and orders for the first 3 weeks ofAugust 1976 averaged 37. As noted, the Respondentwithstood a much longer period of "soft orders" before itcalled a layoff in August 1976 than it withstood in January1977. It is clear that orders had not dropped to anythingapproaching the level to which they had dropped precedingthe Respondent's August 1976 layoff.8The Respondent also claims that the inventories of stocktruck bodies the Respondent had built without specificorders for them were high in January 1977, and this factoralso contributed to the decision to lay off employees onJanuary 31, 1977. However, as further outlined, Irelandhad told King and others that the number of stock bodiesbeing produced did not indicate the likelihood of a layoff.The Respondent also claims a high number of unsold andunpaid for units in the Respondent's yard on January 31,1977, thereby creating a cash flow problem that necessi-tated a layoff.9But Respondent's records show a drop infinished body inventory from 158 bodies on January 31,1977, to 139 bodies on February 7, 1977.It is also noted that the factors cited by the Companynecessitating the layoff -large inventory, broken shearmachine, the number of finished units, and the strike atFord Motor Company -had all been in existence or in themaking for some time, yet, the credited testimony in thisrecord reveals that Mike Ireland and Plant ManagerTennyson never seriously discussed the possibility of alayoff until the grievance was filed on January 28, 1977,and, as pointed out, there never was such a discussion atany earlier date because the Respondent's policy, as dulyreflected in this record, was to work the employees yearround, and build up additional stock bodies at times whenspecific orders were filled. However, Ireland's policyconcerning layoffs changed the morning of January 28,1977, when he received the grievance filed by King.Moreover, there can be no serious contention that Irelanddid not know of the grievance until after making hisdecision on the layoff. First of all, Plant Manager Tenny-son knew of King's concern over the matter in question asof January 24, 1977. Then, on January 27, 1977, Kingencountered Ireland and specifically asked that the griev-ance code be removed from the work status sheets, asaforestated, and, on the afternoon of January 27, 1977, thegrievance was reduced to writing and officially filed bydelivery of it to Foreman Allensworth and then toTennyson. Certainly, it is a reasonable conclusion that atthis point the grievance came within the knowledge ofeveryone in management at the plant, and since Irelandwas constantly in daily touch with all aspects of thebusiness, and had encountered King shortly beforehand,he himself must have been fully aware of the grievance asof January 27, 1977. However, even assuming, arguendo,that Ireland had no knowledge of the grievance until themorning of January 28, 1977, there is still the circumstan-tial evidence and positive indicators that he knew of itbefore making his decision on the layoff as King picked upthe grievance at his mailbox at or about 10 a.m., and bythis time Ireland had written his answer on the grievance.The Respondent suggests in its argument that, at the timein question, Ireland did not know of King's reply to thegrievance, but, irregardless of this argument, this record isclear that Ireland knew all about the initial grievance andthe fact that it had been filed on January 27, 1977, so thatfurther discussions on this point and other ramificationsare unnecessary and needless.This record duly establishes that the January 31, 1977,layoff by Respondent of 23 of its production employeeswas motivated by the grievance filed by the Union. In thefinal analysis, this record clearly shows that the grievanceprecipitated and triggered Ireland's decision to lay off theseemployees on the date in question.THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action set forth below designed toeffectuate the polices of the Act.It will be recommended that the Respondent make wholethe employees named below for any loss of pay they mayhave suffered by reason of the Respondent's discriminationagainst them, by paying to each of these employees a sumof money equal to the amount that they normally wouldhave earned as wages from January 31, 1977, to the datewhen they were recalled or reinstated, less net earningsduring said period:Robert BrackenburyJack CurtisRon DavidsonAmos EastmanDavid EatonWilliam FloydRodney HamiltonWilliam HearnDennis KirbyDennis KnabeWalter LeathermanJames Martin, Jr.Marvin MillerMike PenningtonDon PoeCharles RidenEugene RuckelGreg SchollWilber SewellAvery SpellmeyerDaniel StewartEarl WilloughbyStephen Winns See Resp. Exh. I.949 See Resp. Exh. 3. HESSE CORPORATIONThe amount of backpay due shall be computed accord-ing to the Board's policy set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950). Payroll and other recordsin possession of the Respondent are to be made availableto the Board, or its agents, to assist in such computationand in determining the right to reinstatement. Interest onbackpay shall be computed in accordance with FloridaSteel Corporation, 231 NLRB 651 (1977).'°CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discriminatorily laying off the employees in-volved herein, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER " 1The Respondent, Hesse Corporation, Kansas City, Mis-souri, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Laying off, discharging, or otherwise discriminatingagainst employees because of their union activities.'O See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).1l In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Discouraging membership in the Union, or any otherlabor organization, by discriminating against its employeesin regard to their hire and tenure of employment or anyterms and conditions of employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which I findwill effectuate the policies of the Act.(a) Make whole the employees named in The Remedy forany loss of earnings they may have suffered by reason ofRespondent's unlawful conduct as outlined in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.12(c) Post at its place of business copies of the attachednotice marked "Appendix."'3Copies of said notice, onforms provided by the Regional Director for Region 17,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.12 All the correct recall dates of the employees involved are dulyreflected in earlier sections of this Decision.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."95